QBfficeof tiy ~ttorntp 4Benttal
                                   %tatr of arxae
DAN MORALES                        segtahr    3.1993
 ATT‘Msn
       CWFAAL
     HOOOd?kLlJiSV.SWK                          OghiooNo.   DM-246
     caultmlcamtyDirrrictAtkmley
     974EutnuTiswlstfeet                        Re:wbsthathecamlyRtrohdng
     Brtmmik,   Tuas 78520                      AC& neuioos 262.021-.035   of the
                                                LaKJlc3ovmmmcode.rpplicrto

                                                iirizEz*a9B
                                                ofcliahd Romdure     m-378)

     DeuMr.8aalz




                                         p.   1263
        ch8ptas9ofthecodeofcrimiMlpiocsdun            wu amcted in 1989. Acts 1989,
71~kg..lUC.S..d~l5~1.            Thtduptapvidesfbrtbereiane8nd~Cde
aim. Rot. M. 59.02(8), ofpfopaty t&t is ddid 8$ coamb&             #e M. wt. s9.01(2)
(ddhition). AllcDrf&edcolmbmdt’~bythemarncy~tlm
rtltq.~d..S9.06(r),thth.tbeflonyprovndoriatbeowntyin~cbthetorfiiMe
procdhg      w8s bdd. id. rrt. 59,01(l). The pfovisiolls fdevant to the di8position of
hkited-uequotalinlugep8ft~

              (8)Nlfbrbimiprogmysll8llbe-bytbe8ttorney
          rcpradqtberrrtc,~utile8galtoftbeu8te,m-
          with8ccegted~gr8ctices8tuiwiththe                 **of2
          lOCdrgnanmt8lltCfOdilltO-thc8tt~rrpnwn$ng
          st8teudlmvenhamat         8gencks. rfrloal8ggwfmthMnot
          becnexecutai,tkpmpmynhaUkroldontbe7Srhdnyaftertbe
          d8teofthe!bdjudgmmtofftdtwe8t@lic8uctionuodathe
          difectionofrbuanJnty~rftaaaticrofpublicarcrioau
          pmidedbyiawfbratberhrifPsties.           Thcpmeedsufthenk
          ahaubedihbutd8s~
              (1)to8nyinteratboldertotheouentoftbeinta?sthdddr
          nod-intsat;aKl

              O~~lfd.rfta-Of~rtrmeed
          dispos8lcou&tobedczpe8wllotktluntha3Othdayrftatbc
          d8teoftbea8leintheU8tetmunytotlmmeditofthepml
          revawe fbd.




                                                  p. 1264
HonomblehisV.        Sun2 - Page 3            (DM-246)




               (4)rspecidfimdintlleuatchwalf.mmmBgcacyif
         clidbotalto88t8tekw     -8gamy....


             (d)Pmcmdsmvmkdunderthiscbapmto~laweaformmau
         rg=Y~~monwy=P-@l~rutemrykcpentbytbe
         8pncyofthe8ttameydter8bod#bnthe~ofthe
         procdshrbeeaNbmittedtotbe-anlrtor
         govaldngbodyoftlmmraiciprlity.
Id. ut. 59.06;onid. wt. s9.01(4)(de6aiq&w~~uleancyofrrrteor
pOlSC8lSU-pltborizsdtO~pcrccO5C88S).

        Wetxdaxmdfiomyourrequuttb8ttbefimdsinqoafionluve~depositedin
8spu5dfiKldintbealuf@~~tothC                    8bomqmd       UJbmuion (c)(l) of
ticleS9.06.  Youdonotuwrttbatfb&turefimdsir~thecountytrrrrmryueaotcwmy
flmdqmrdoyou8aKrtrha8plmb8l8of8td8plKmeyrtanfortb9wullly8tt~s
of6cem8d8by%e8ttomyfqbmdngthe9mt8gi9nat8purcbu8bytb9alunty.                  Tile
odyiuueyouniseiw!Kflhathe8cth8sbe8a~mpe8ledlvithreBp8uto
plrchKIrMdewithcoonty~~flmdB~llndermtide59.06.

       -iaurdyon8kueccpi&mtlluthi8o5ce~inl988.~opinion
No. 88-112, wfthhmm, Leaa Ojhion No. 88-114 (1988X m#d            Letter Opinion
No. 89-30 (1989). Letter OpinionNo. 88-112 imohfed the dd fbrWwe Prwvisionsin the
&mtr&kd S&stutces Au, V.T.C.S. m. 447~lS, ## 5.03 - .I0 @pealed by Am 1989.
7lst Leg, ch. 678, ) 13(l)).’ in that lctta hia of6ce quRed dictum hm homey




                                          p.     1265
x3oIKmbleLuisV.Sleaz   - P8@ 5   (DM-246)




                                 p.   1267
       ourlwiewoftllellsghkkllluolyofcbpas9didwtlwwlalyrryto
theat.   We8lsormiew8dthe~bidoyofthe8ctinlarrchofduaontbc
le&iaveintalt~a8mpe.                  TleirImmMest8Molypasdecavwdtbealrfmt
act, mide 236&S. V.T.C.S. &pealed by Acta 1987.7Otb Lg.. dt. 149.8 49(l)), was
p8rlofthe69lllLefgudBoompnhcnrivt~ofvrriay8uadfy,mldoftca
amtr8dictorycompctitivebiddiagl8ws.       snAcnl985.69tbLeg..ch.64l(cructiag
Cumty Pdmsing       Act; mmding, hter aha, fbma mide 23m                 V.T.C.S., tk
Cuti6ateofObli@onActofl97l,mdtheCountyRoadmdBridgeAct;mdre@iag
vrriautwr);xr~33D.BROOKS,COUNIYAM)~DlSntlCTLAwOl0.3
mJr88 Pr8uke 1989) (&lJlJ               v8riousu8Mory~tacampctitive
biddi@. Fonnuartide236&5pmided,inp~:




                                        p. 1268
Hlmor8bleLuirv.s8aK-P8ge   7   (DH-246)




                               p. 1269
p.   1270
laow8bkLuirv.sun8-plse9   (DM-246)




                          p.   1271
klommbleLuuV.88en8   - hge   lo   (Dh-24b)




                                              DAN    MORALES
                                              AtrmwyGtUdOfT~

wlu PRYOR
F~AUiU8tUAnmwyO8W8l

MARYKELLER




MADELEINE B. JOHNSON
cl8ir~opidon~




                                  p.   1272